RENDERED: JANUARY 15, 2021; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                               NO. 2019-CA-1905-MR


RALPH GENTRY                                                          APPELLANT


                  APPEAL FROM MORGAN CIRCUIT COURT
v.               HONORABLE REBECCA K. PHILLIPS, JUDGE
                         ACTION NO. 17-CI-00071


JAMES DAVID GREEN, WARDEN
OF EASTERN KENTUCKY
CORRECTIONAL COMPLEX and
KENTUCKY DEPARTMENT OF
CORRECTIONS                                                              APPELLEE


                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CALDWELL, JONES, AND KRAMER, JUDGES.

CALDWELL, JUDGE: Ralph Gentry appeals pro se from the Morgan Circuit

Court’s order denying his petition for a declaration of rights. Finding no error in

the circuit court’s action, we affirm.
                                            FACTS

               State inmate Ralph Gentry (Gentry) was disciplined when a visitor

came to see him at the Eastern Kentucky Correctional Complex and refused to

comply with correctional officers’ directions. The visitor was directed to open her

mouth for a search after correctional officers noted she had what appeared to be a

green balloon in her mouth. Rather than comply, the visitor pushed the item down

her throat.

               After an investigation, Gentry was charged with attempted possession

or promoting of dangerous contraband on the reasonable assumption that the

balloon inevitably contained a controlled substance which is contraband within a

correctional facility. Following a hearing in which he was found guilty of the

infraction, Gentry appealed to the warden, who affirmed the decision. He then

sought review in circuit court.1

               The Morgan Circuit Court found due process had been granted Gentry

but remanded for further findings of fact sufficient to support the determination. A

second disciplinary hearing was held after remand, and Gentry was again found

guilty and penalized with the loss of 180 days of statutory good time and thirty

(30) days of disciplinary segregation, which had already been served. He appealed


1
  The circuit court appeal was originally wrongfully filed in Franklin Circuit Court, rather than
the proper venue of Morgan Circuit Court because of the locus of the administrative action. The
matter was transferred.

                                               -2-
to the Morgan Circuit Court once again, arguing that he had a liberty interest in

having lost the ability to earn meritorious good time for the time period the matter

was pending. The circuit court held that the ability to earn meritorious good time

is not a protected liberty interest and the loss of 180 days good time was moot as

the Department of Corrections had since restored the 180 days of statutory good

time and affirmed the second administrative holding.2 Further, the circuit court

held that his allegation of having been treated more harshly than another inmate

with similar allegations against him was not properly presented during the

administrative proceeding, prohibiting appellate review by the circuit court. This

appeal followed.

                               STANDARD OF REVIEW

              The standard of review in a declaratory judgment action is the same as

other civil actions. Baze v. Rees, 217 S.W.3d 207, 210 (Ky. 2006). The circuit

court reviews issues of law in an administrative action de novo, and deference

should be granted an administrative agency’s interpretation of the statutes and

regulations it is charged with implementing. Com., ex rel. Stumbo v. Kentucky

Pub. Serv. Comm’n, 243 S.W.3d 374, 380 (Ky. App. 2007).




2
  At some point during the pendency of his appeal to the Circuit Court, the Department had
restored to Gentry the 180 days of statutory good time which had previously been forfeited.

                                              -3-
                                          ANALYSIS

                One sentenced to the supervision of the Department of Corrections as

part of punishment for a felony criminal offense may earn two different types of

“good time,” which, if earned and applied, will reduce the total length of the time

served.

                      Under KRS[3] 197.045(1) prisoners generally
                receive ten days good-time credit for each month served
                for good behavior.

                       In addition to this statutory good-time, KRS
                197.045(3) provides for good-time credit not to exceed
                five days per month for meritorious service to be
                awarded by the Corrections Commissioner at his
                discretion. This distinction is important because statutory
                good-time typically is automatically awarded absent bad
                behavior, while meritorious good-time is awarded only
                upon an affirmative decision and action by the
                Commissioner. Under CPP4 15.3 an inmate must be
                recommended for meritorious good-time and the
                Commissioner has discretion whether to make an award.

Marksberry v. Chandler, 126 S.W.3d 747, 752 (Ky. App. 2003), as modified on

reh’g (Jan. 30, 2004).

                A prisoner has no liberty interest when the warden has discretion to

award or not award a privilege, such as meritorious good time credit. This could

not be any clearer:


3
    Kentucky Revised Statutes.
4
    Kentucky Corrections Policies and Procedures.

                                               -4-
              Because the decision whether to award meritorious good-
              time in the first instance is totally within the discretion of
              the Commissioner, a claim to any specific amount of
              meritorious good-time and loss due to a reduction in the
              amount an inmate is eligible to receive is purely
              speculative. The loss of the mere opportunity to earn
              good-time credit does not constitute a cognizable liberty
              interest. In addition, CPP 15.3(VI)(B) indicates that an
              inmate shall be considered for an award “up to” 60 days,
              but CPP 15.3(VII)(E)(3) states that prison personnel,
              “shall use discretion in determining if all or a portion” of
              the maximum eligibility amount is submitted to the
              Commissioner for approval of an award. Thus,
              Marksberry has not shown a protected liberty interest in
              meritorious good-time in that the disciplinary action
              caused atypical and significant hardship by inevitably
              affecting the duration of his original sentence.

Id. at 753.

              As this Court has recently observed, issues which are moot will not be

reviewed on appeal, and there is no loss of liberty interest when the opportunity to

earn meritorious good time credit is lost:

              “The general rule is . . . that where, pending an appeal, an
              event occurs which makes a determination of the
              question unnecessary or which would render the
              judgment that might be pronounced ineffectual, the
              appeal should be dismissed.” Morgan v. Getter, 441
              S.W.3d 94, 99 (Ky. 2014) (citations and internal
              quotation marks omitted). Although the loss of statutory
              good time implicates a protected liberty interest, see
              Wolff v. McDonnell, 418 U.S. 539, 557, 94 S. Ct. 2963,
              2975, 41 L. Ed. 2d 935 (1974), it is uncontroverted that
              Gray’s statutory good time was restored to him. Despite
              Gray’s arguments to the contrary, there is no protected
              liberty interest in the lost opportunity to earn meritorious
              good time credits. Marksberry, 126 S.W.3d at 753. In

                                           -5-
             addition, “inmates do not have a constitutional right to a
             particular security classification or to be housed in a
             particular institution.” Id. at 751 (citations omitted).

Gray v. Dep’t of Corrections, No. 2019-CA-1386-MR, 2020 WL 5084276, at *2

(Ky. App. Aug. 28, 2020) (unpublished).

             The primary issue before the Court being moot, there being no right to

meritorious good time, and it being truly discretionary as to whether the

Commissioner grants such to an inmate, we cannot disagree with the circuit court’s

decision that the loss of statutory good time matter is moot. Hence, we affirm the

decision of the Morgan Circuit Court and affirm the order dismissing this action.

             ALL CONCUR.

BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Ralph Gentry, pro se                       Allison R. Brown
Burgin, Kentucky                           Kentucky Department of Corrections
                                           Frankfort, Kentucky




                                         -6-